DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/2021 has been entered.
 
Applicant(s) Response to Official Action 
The response filed on 10/26/2021 has been entered and made of record.

Response to Arguments/Amendments
	Presented arguments have been fully considered, but are rendered moot in view of the new ground(s) of rejection necessitated by amendment(s) initiated by the applicant(s).













Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Otani et al., hereinafter referred to as Otani (US 2010/0245587 A1 – already of record) in view of Metzler et al., hereinafter referred to as Metzler (US 2014/0105457 A1 – already of record) in further view of Bell (US 2005/0089194 A1).
	
As per claim 1, Otani discloses an industrial or geodetic surveying device (Otani: Abstract.) comprising:
a base (Otani: Fig. 1; [0043]; Base 3.);
a tracking unit (5), which is rotatable about two axes relative to the base (3) and defines an aiming axis (Otani: Figs. 1, 2; [0043]-[0045], [0053]; Optical unit 5 includes tracking elements and is rotatable about a vertical and horizontal axis relative to the base 3 and defines an aiming axis using tracking elements 8 and 9.), the tracking unit (5) being configured to:
receive over a tracking channel a tracking signal which is indicative of a change in angular location of a cooperative target (31) of a target carrier (30) with respect to the industrial or geodetic surveying device (Otani: Figs. 1-3; [0067]-[0069]; Optical unit 5 receives over a tracking channel 8 a tracking signal, which is a signal comprising cameras 11-13 and a laser, which is indicative of a change in angular location [i.e., target moving] of a cooperative target 31 of a target carrier 30 with respect to the surveying device 1.), 
to determine the change in angular location of the cooperative target (31) based on the tracking signal (Otani: Figs. 1-3; [0067]-[0069]; To determine the change in angular location of the cooperative target 31 based on the tracking signal.), and  
to generate control data for adjusting an alignment of the aiming axis based on the determined change in angular location (Otani: Figs. 1-3; [0006], [0053]-[0054], [0067]-[0069]; As the angular location changes by movement of target 31, the aiming axis 8 and 9 adjusts by rotation to align with the target 31.),
(16, 18) configured to generate angle data indicative of an orientation of the tracking unit (5) with respect to the base (Otani: Figs. 1-3; [0027], [0053]; Angle measuring sensors 16, 18 configured to generate angle data indicative of an orientation of the tracking unit 5 with respect to the base 3.); and
a camera (11-13) configured to generate image data, wherein the industrial or geodetic surveying device (1) is configured for operation in a locked state (i.e., surveying device 1 continues to track target), wherein the tracking channel is undisturbed, namely such that the tracking signal is receivable without unscheduled interruption, and the target carrier (30) is continuously tracked based on the control data (Otani: Figs. 1-3; [0049]; [0067]-[0074]; A camera 11-13 continues to capture image data, wherein the surveying device 1 continues to adjust its orientation to track target carrier 30 without interruption of the tracking signal by creating a template image 36 as backup or utilizing cameras 12 and 13 to continuously track the target 30.),
wherein the industrial or geodetic surveying device (1) is configured to: 
generate first image data by the camera (11-13) in the locked state (i.e., continuous tracking), wherein each image of the first image data comprises an image of the cooperative target (31) and an image of the target carrier (Otani: Fig. 3; [0026]; [0073]-[0074]; A camera 11-13 captures first image data to continuously track the target carrier 30. The first image data including an image of the cooperative target 31 and an image of the target carrier 30.), 
assign a common imaging area (36) to the images (33) of the first image data by making use of a known position of the image of the cooperative target (31) provided by the locked state (Otani: Para. [0071] discloses a position of the template image 36 and a position of the cooperative target 31 are known), wherein the common imaging area (36) provides an estimated position of the image of the target carrier (30) relative to the known position of the image of the cooperative target (Otani: Fig. 3 & Paras. [0071], [0074], [0117], [0118] disclose an extracted image, known as the template image 36 is extracted from moving images 33, which represents the cooperative target 31 and the target carrier 30. The template image 36 is continuously updated to provide an estimated position of the image of the target carrier 30 relative to a position of the image of the cooperative target 31 in the images of the first image data 33.),
(36) of the first image data in order to determine recognition indicia indicative of a visual appearance of the target carrier (i.e., size of the bulldozer) with respect to different relative point of views (i.e., change in distance creates different points of views) of the surveying device onto the target carrier (Otani: Fig. 3 & Paras. [0117], [0118] disclose in case where the distance value to the object carrier 30 is changed, it is judged that updating of the template image 36 is necessary. For example, the size of the template image 36 is changed to match the change of the size of the moving bulldozer image based on a change in distance. Thus, a detector is used to detect if the template image requires updating.), and


a position of the target carrier (30) within an image of the (32) of the target carrier within the (Otani: Fig. 3 & Paras. [0071]-[0074] disclose continuously tracking the target carrier 30 using light spot 37 to create an indication of when the target 30 is lost. For example, if the light spot 37 deviates from the target carrier image 32, pick-up unit 12 or 13 will take over tracking until template image 36 and target 31 are detected in the image 32. Once a distance from a center position of target 31 and center position of template 36 is calculated, scanning by the tracking light is performed in a predetermined range with the calculated position of the target 31 as a center, and the light spot 37 is detected. When the light spot 37 is detected, the laser tracking is started again.), and
the aiming axis is adjusted based on the determined position of the target carrier (Otani: Fig. 3; [0067]-[0074]; A position of the target carrier 30 within an image [i.e., center] of the second image data 36 is determined and the aiming axis defined using element 8 is adjusted based on the determined position of the target carrier 30.).
	However Otani does not explicitly disclose “… train a detector for the target carrier by analyzing … perform a backup tracking mode, wherein second image data is generated … an image of the second image data is determined by finding the image of the target carrier within the second image data using the visual recognition indicia …”.
	Further, Metzler is in the same field of endeavor and teaches training a detector for the target carrier by analyzing image data (Metzler: Fig. 7 & Paras. [0044], [0101]-[0102] disclose a classifier is trained using image data for the target carrier 20.);
perform a backup tracking mode, wherein second image data is generated (Metzler: Paras. [0044], [0101]-[0102], [0104] disclose a trained classifier for the target carrier 20 is based on a first set of images representing target points and a second set of images, which are the background of the target points [i.e., backup tracking mode], which are assigned to a residue class or non-target-point class.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the training detector performing backup tracking mode feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency.
	However Otani-Metzler do not explicitly disclose “… an image of the second image data is determined by finding the image of the target carrier within the second image data using the visual recognition indicia …”.
	Furthermore, Bell is in the same field of endeavor and teaches an image of the second image data (i.e., background model image data) is determined by finding the image of the target carrier (i.e., moving object or foreground object) within the second image data using the visual recognition indicia (i.e., brightness difference) finding the image of the target carrier within the second image data using the visual recognition indicia (Bell: Paras. [0026], [0029], [0032] disclose finding an image of a moving object by analyzing a historical data structure using visual recognition indicia within a background model. For example, performing a subtraction of a camera input image from a background model image to find the image of the moving object.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani-Metzler and Bell before him or her, to modify the detection system of Otani-Metzler to include the finding target within second image data feature as described in Bell. The motivation for doing so would have been to improve object detection and classification processing speed by providing an organized data structure that enables rapid learning.      



As per claim 2, Otani discloses the industrial or geodetic surveying device according to claim 1, wherein the tracking unit (5) comprises:
a transmitter configured to emit a tracking beam defining a tracking axis, the tracking axis having a fixed orientation with respect to the aiming axis (Otani: Fig. 3; [0067]-[0069]; A laser is transmitted  and defines a tracking axis having fixed orientation with respect to the aiming axis 8.), and
a tracking detector configured to receive at least part of the tracking beam returning from the cooperative target (31) to generate tracking data being indicative of an alignment of the cooperative target with respect to the tracking beam (Otani: Fig. 3; [0067]-[0069]; Telescope unit 8 receives the reflected beam light returning from the cooperative target (31) to generate tracking data being indicative of an alignment of the cooperative target with respect to the tracking beam.).  

	As per claim 3, Otani discloses the industrial or geodetic surveying device according to claim 1, wherein the industrial or geodetic surveying device is configured (Otani: Figs. 1-3; [0051], [0067]-[0069]; The surveying device is configured based on a distance to the target carrier 30.).
	However Otani does not explicitly disclose “… the industrial or geodetic surveying device is configured that the training of the detector is based on a distance to the target carrier.”
	Further, Metzler teaches the surveying device is configured that the training of the detector is based on a distance to the target carrier (Metzler: [0044], [0096]; The device is configured that the training of the classifier is based on a distance to the target carrier.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the training detector feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency. 

	As per claim 4, Otani discloses the industrial or geodetic surveying device according to claim 3, wherein the industrial or geodetic surveying device (1) comprises an opto-electronic distance meter (14) configured to determine a distance to the cooperative target (31) based on a laser distance measuring beam (Otani: Figs. 1-3; [0051], [0067]-[0069]; The surveying device (1) comprises an opto-electronic distance meter (14) configured to determine a distance to the cooperative target (31) by projecting a distance measuring light.).  
	As per claim 5, Otani discloses the industrial or geodetic surveying device according to claim 1, wherein:
the camera is embodied as a panoramic camera, or
the industrial or geodetic surveying device (1) comprises an arrangement of multiple cameras (Otani: Figs. 1-3; [0049]; Cameras 11-13.).  

	As per claim 6, Otani discloses the industrial or geodetic surveying device according to claim 1, wherein the industrial or geodetic surveying device is configured that, based on a series of images of the first image data, an arrangement parameter indicative of the spatial arrangement of the cooperative target relative to the target carrier is determined, and that the aiming axis is adjusted based on the arrangement parameter (Otani: Fig. 3; [0067]-[0074]; As the camera 11 captures images, an arrangement parameter 37 indicates a spatial arrangement of the cooperative target (31) relative to the target carrier (30) and the aiming axis 8 is adjusted based on the arrangement parameter 37.).

	As per claim 7, Otani discloses the industrial or geodetic surveying device according to claim 1 (Otani: Abstract.), 



	However Otani does not explicitly disclose “… wherein the industrial or geodetic surveying device is configured that the training of the detector is based on pre-defined information provided by at least one of:
a manual selection from an information database,
communication with the target carrier, and
communication with another measuring instrument”.
	Further, Metzler teaches wherein the industrial or geodetic surveying device is configured that the training of the detector is based on pre-defined information provided by communication with another measuring instrument (Metzler: Fig. 7; [0025], [0038], [0039], [0044], [0101], [0102]; The geodetic device is configured that the training of the classifier is based on pre-defined information provided by communication with the target carrier 20.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the training detector feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency. 

	As per claim 8, Otani discloses the industrial or geodetic surveying device according to claim 7 (Otani: Abstract.), 




	However Otani does not explicitly disclose “… wherein the pre-defined information comprises at least one of:
a type of the target carrier or the cooperative target,
an identification code of the target carrier or the cooperative target,
information indicative of a spatial arrangement of the cooperative target relative to the target carrier, and
positional information for the target carrier”.
	Further, Metzler teaches wherein the pre-defined information comprises a type of the target carrier or the cooperative target (Metzler: Fig. 7; [0038], [0039], [0044], [0101], [0102]; The pre-defined information comprises a type of the target carrier 20 or the cooperative target 21 based on previously stored images.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the predefined target type feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency. 


As per claim 9, Otani discloses the industrial or geodetic surveying device according to claim 1, wherein the industrial or geodetic surveying device (Otani: Fig. 3; [0071]-[0074]; Based on the images captured by cameras 11-13, an identification of the target carrier is determined by using template image data 36.).
	However Otani does not explicitly disclose “… the industrial or geodetic surveying device is configured that the training of the detector comprises an identification of the target carrier.”
	Further, Metzler teaches the industrial or geodetic surveying device is configured that the training of the detector comprises an identification of the target carrier (Metzler: Fig. 7; [0038], [0039], [0044], [0101], [0102]; The device is configured that the training of the classifier comprises an identification of the target carrier 20 by using previously stored images.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the training detector feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency.  

	As per claim 10, Otani discloses the industrial or geodetic surveying device according to claim 1, the industrial or geodetic surveying device is configured such that: in the locked state a series of images are generated by the camera,
alignment data indicative of a current viewing direction of the camera are assigned to the series of images, a background model is generated by a computer vision algorithm, based on identifying in the series of images segments representing environment objects without proper motion, wherein the background model is referenceable with respect to a current alignment of the aiming axis, and
in the backup tracking mode the position of the target carrier within the image of the second image data is determined by taking into account the background model (Otani: Figs. 1-3; [0049]; [0067]-[0079]; A camera 11-13 continues to capture image data, a background model [i.e., state estimation movement model] is generated by a computer vision algorithm using histograms, based on identifying in the series of images representing environment objects without proper motion [i.e., colors that do not match the target], wherein the background model is referenceable with respect to a current alignment of the aiming axis, and in the backup tracking mode [i.e., using template image 36] the position of the target carrier 30 within the center of the second image data 36 is determined by taking into account the background model.).  
As per claim 11, Otani discloses the industrial or geodetic surveying device according to claim 10, wherein the industrial or geodetic surveying device is configured that:
a time or date is assigned to the series of images (Otani: Fig. 3; [0077]; Perform tracking processing by using time series data of the moving image.), and

wherein in the backup tracking mode the position of the target carrier (30) within the image of the second image data (36) is determined based on a background model (Otani: Figs. 1-3; [0049]; [0067]-[0079]; Backup tracking is performed on the target carrier 30 within the image of the second image data 36 based on the state estimation movement model.).
	However Otani does not explicitly disclose “… the background model is stored as a time-referenced background model in a background model database.”
	Further, Metzler teaches the background model is stored as a time-referenced background model in a background model database (Metzler: [0040]-[0044], [0057]; The background model is stored as a time-referenced background model [i.e., training images can be recorded during different times of the day] in a background model database.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the background model database feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency.  









	As per claim 12, Otani discloses the industrial or geodetic surveying device according to claim 1, wherein the industrial or geodetic surveying device is configured such that:
a series of images generated in the locked state is provided to a[n] 
the (Otani: Figs. 1-3; [0049]; [0067]-[0079]; Backup tracking is performed on the target carrier 30 within the image of the second image data 36 based on the state estimation movement model and observation model.).
	However Otani does not explicitly disclose “… a training algorithm based on computer vision and machine learning, the training algorithm is configured to provide as the detector a detection model …”.
	Further, Metzler teaches a training algorithm based on computer vision and machine learning, the training algorithm is configured to provide as the detector a detection model (Metzler: [0040]-[0044], [0057]; Training algorithms based on machine learning provide classifier with detection models.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the training algorithm feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency.  









	As per claim 13, Otani discloses the industrial or geodetic surveying device according to claim 12, wherein the 
selecting a detection model from a list of detection models,
adapting an existing detection model, and
generating a new detection model (Otani: Fig. 3; [0077]-[0079]; The algorithm use existing state estimation movement model and the observation model. The moving object is tracked while feedback control is performed).
	However Otani does not explicitly disclose “… the training algorithm  …”.
	Further, Metzler teaches the training algorithm (Metzler: [0040]-[0044], [0057]; Training algorithms based on machine learning provide classifier with detection models.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the training algorithm feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency.  

	As per claim 14, Otani discloses the industrial or geodetic surveying device according to claim 12, wherein the 
a decision tree,
a tracking-learning-detection algorithm,
a support vector machine,
boosting,
deep learning, in particular based on a neural network,
learning vector quantization, and
consensus based matching and tracking (Otani: Fig. 3; [0071]-[0079]; The algorithm is based on consensus based matching and tracking.).
	However Otani does not explicitly disclose “… the training algorithm  …”.
	Further, Metzler teaches the training algorithm (Metzler: [0040]-[0044], [0057]; Training algorithms based on machine learning provide classifier with detection models.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the training algorithm feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency.  

	As per claim 15, Otani discloses a computer program product comprising a non-transitory machine-readable medium having computer-executable instructions stored thereon that when executed by a computer cause performance of a method comprising: 
generating first image data by a camera in a locked state of an industrial or geodetic surveying device (Otani: Fig. 3; [0026]; [0073]-[0074]; A camera 11-13 capture first image data to continuously track the target 30.), wherein each image of the first image data comprises an image of a cooperative target (31) and an image of a target carrier (30), 
assigning a common imaging area (36) to the images of the first image data by making use of a known position of the image of the cooperative target provided by the locked state (Otani: Para. [0071] discloses a position of the template image 36 and a position of the cooperative target 31 are known), wherein the common imaging area (36) provides an estimated position of the image of the target carrier (30) relative to the known position of the image of the cooperative target (31) (Otani: Fig. 3 & Paras. [0071], [0074], [0117], [0118] disclose an extracted image, known as the template image 36 is extracted from moving images 33, which represents the cooperative target 31 and the target carrier 30. The template image 36 is continuously updated to provide an estimated position of the image of the target carrier 30 relative to a position of the image of the cooperative target 31 in the images of the first image data 33.),
(30) (i.e., size of the bulldozer) with respect to different relative point of views (i.e., change in distance creates different points of views) of the surveying device onto the target carrier (Otani: Fig. 3 & Paras. [0117], [0118] disclose in case where the distance value to the object carrier 30 is changed, it is judged that updating of the template image 36 is necessary. For example, the size of the template image 36 is changed to match the change of the size of the moving bulldozer image based on a change in distance. Thus, a detector is used to detect if the template image requires updating.),

determining a position of the target carrier (30) within an image of the  (Otani: Fig. 3 & Paras. [0071]-[0074] disclose continuously tracking the target carrier 30 using light spot 37 to create an indication of when the target 30 is lost. For example, if the light spot 37 deviates from the target carrier image 32, pick-up unit 12 or 13 will take over tracking until template image 36 and target 31 are detected in the image 32. Once a distance from a center position of target 31 and center position of template 36 is calculated, scanning by the tracking light is performed in a predetermined range with the calculated position of the target 31 as a center, and the light spot 37 is detected. When the light spot 37 is detected, the laser tracking is started again.) and
adjusting an aiming axis based on the determined position of the target carrier (Otani: Fig. 3; [0067]-[0074]; A position of the target carrier 30 within an image [i.e., center] of the second image data 36 is determined and the aiming axis defined using element 8 is adjusted based on the determined position of the target carrier 30.).
	However Otani does not explicitly disclose “… training a detector for the target carrier by analyzing … generating second image data, determining … an image of the second image data by finding the image of the target carrier within the second image data using the visual recognition indicia of the target carrier …”.
	Further, Metzler is in the same field of endeavor and teaches training a detector for the target carrier by analyzing image data (Metzler: Fig. 7 & Paras. [0044], [0101]-[0102] disclose a classifier is trained using image data for the target carrier 20.);
generating second image data (Metzler: Paras. [0044], [0101]-[0102], [0104] disclose a trained classifier for the target carrier 20 is based on a first set of images representing target points and a second set of images, which are the background of the target points [i.e., backup tracking mode], which are assigned to a residue class or non-target-point class.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani and Metzler before him or her, to modify the surveying device of Otani to include the training detector performing backup tracking mode feature as described in Metzler. The motivation for doing so would have been to improve target acquisition by providing image based algorithms that increase object search efficiency.
	However Otani-Metzler do not explicitly disclose “… determining an image of the second image data by finding the image of the target carrier within the second image data using the visual recognition indicia of the target carrier …”.
	Furthermore, Bell is in the same field of endeavor and teaches determining an image of the second image data (i.e., background model image data) by finding the image of the target carrier (i.e., moving object or foreground object) within the second image data using the visual recognition indicia (Bell: Paras. [0026], [0029], [0032] disclose finding an image of a moving object by analyzing a historical data structure using visual recognition indicia within a background model. For example, performing a subtraction of a camera input image from a background model image to find the image of the moving object.).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Otani-Metzler and Bell before him or her, to modify the detection system of Otani-Metzler to include the finding target within second image data feature as described in Bell. The motivation for doing so would have been to improve object detection and classification processing speed by providing an organized data structure that enables rapid learning.
















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be viewed in the list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEET DHILLON whose telephone number is (571)270-5647. The examiner can normally be reached M-F: 5am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V. Perungavoor can be reached on 571-272-7455. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/PEET DHILLON/Primary Examiner, Art Unit 2488                                                                                                                                                                                                        Date: 11-10-2021